Citation Nr: 1535773	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  05-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neurologic disorder, manifested by headaches and an eye twitch.  

2.  Entitlement to an initial rating in excess of 30 percent for the residuals of a fractured left tibia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 2003.

This case was last before the Board of Veterans' Appeals (Board) in June 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

1.  The AOJ was to undertake appropriate action to obtain from any relevant VA facility(ies), to include the Cleveland VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2004.  

2.  The AOJ was to send the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that was not then of record.  Specifically, the AOJ was to request that the Veteran furnish (and, if necessary, updated) authorization to obtain pertinent, outstanding private records, to include any records from Salisbury General Hospital and the Maryland State Police.

If the Veteran responded, the AOJ was to assist him in obtaining any additional evidence identified.  

3.  After all records and/or responses received from each contacted entity had been associated with the claims file, the AOJ was to arrange for the Veteran to undergo a VA examination by an appropriate medical professional to determine the severity of his service connected residuals of a left tibia fracture with arthritis.  

Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the Veteran's initial rating from 10 percent to 30 percent for his service-connected residuals of a fractured left tibia with arthritis.  That rating became effective October 1, 2003, the day after the Veteran's retirement from the service.  The AMC confirmed and continued the denial of entitlement to service connection for a neurologic disorder, manifested by headaches and an eye twitch.  Thereafter, the case was returned to the Board for further appellate action.

In June 2007 and June 2010, the Veteran had hearings at the Board's Central Office before a Veterans Law Judge who is no longer employed by the Board.  In June 2012 and January 2014, the Board offered the Veteran an opportunity to have another hearing before a Veterans Law Judge who would participate in the decision in the case.  However, the Veteran declined that offer.  


FINDINGS OF FACT

1.  The presence of a chronic, identifiable  neurologic disorder, manifested by headaches and/or an eye twitch has not been established.  

2.  Since service connection became effective October 1, 2003, the Veteran's service-connected residuals of a fractured left tibia have been manifested primarily by malunion of the tibia with marked left ankle disability.  


CONCLUSIONS OF LAW

1.  The claimed neurologic disorder, manifested by headaches and an eye twitch is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  
2.  Since service connection became effective October 1, 2003, the criteria for a rating in excess of 30 percent have not been met for the residuals of a fractured left tibia with arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claims of entitlement to service connection for a neurologic disorder, manifested by headaches and an eye twitch and entitlement to an initial rating in excess of 30 percent for the residuals of left tibia fracture with arthritis.  After reviewing the record, the Board finds that the VA has met that duty.

In December 2003, the RO received the Veteran's claims of entitlement to service connection for a left foot disorder and headaches and a twitching eye.  The RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  With respect to the service connection issue, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

In April 2004, the RO granted the Veteran's claim of entitlement to service connection for the residuals of a fractured left tibia and assigned a noncompensable rating, effective October 1 2003.  The RO denied the Veteran's claim of entitlement to headaches with an eye twitch.  The Veteran disagreed with those decisions, and this appeal ensued.  

In May 2006, the VA notified the Veteran of the information and evidence necessary to substantiate and complete the increased rating claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected residuals of a fractured left tibia, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  With respect to the increased rating issue, the duty to notify is also satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants obtain the evidence necessary to substantiate their claims.  This includes, but is not limited to service treatment records, private medical records, and VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains numerous such records for the Veteran.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

The Neurologic Disorder

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During hearings at the Board, the Veteran argued that his headaches and eye twitch were primarily the result of a head injury sustained in service, when he was struck by a car.  In the alternative, he contended that his headaches and eye twitch were due to dental surgery which was poorly performed near the end of his lengthy career.  Therefore, he maintained that service connection for headaches was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran is competent to give testimony about what he experienced during and since his retirement from the service.  For example, he is competent to report that he first experienced chronic headaches in the service and that they have been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between a disease or injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of her symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable headache disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  His lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as organic diseases of the nervous system, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence shows that the Veteran first reported headaches in February 1978 in service.  He complained of headaches in association with a cough and congestion.  However, there were no findings that those complaints were manifestations of a chronic, identifiable headache disorder.  

The primary thrust of the Veteran's contentions is that his headaches are the result of a head injury sustained in March 1980 automobile accident.  In the alternative, he maintains that he has episodes of eye twitching, as well as headaches, since dental surgery shortly before his retirement from active duty.  Both of those theories of the case will be discussed.  

In March 1980, while walking, he was struck by a car and sustained a compound, comminuted fracture of his left tibia.  The initial treatment records from the Emergency Room at the Peninsula General Hospital Medical and the report of a March 1980 Medical Board examination are negative for any complaints or clinical findings of a head injury, headaches, or loss of consciousness associated with that accident.  Not only did he deny the presence of headaches, a neurologic examination was normal.  

During the ensuing 23 years of active duty, there were no complaints or clinical findings of headaches or the residuals of a head injury.  On the Reports of Medical History completed by the Veteran in conjunction with his May 2001 and August 2003 service retirement examinations, he responded "No", when asked if he then had or had ever had a history of frequent or severe headaches, a head injury, or a loss of consciousness.  There were no findings of any impairment of his neurologic processes, and during the May 2001 examination, those processes were found to be normal.  

A review of the Veteran's service dental records show that on May 7, 2003, he underwent extraction of tooth number 18.  However, the surgeon was unable to remove the entire root structure, and the root tips remained in place.  Neither the Veteran's service dental records nor his service treatment records show any complaints or clinical findings of headaches from the time of that surgery until the Veteran's August 2003 retirement examination.  Not only did he deny the presence or a history of headaches during that examination, he denied that he then had, or had ever had, severe tooth or gum trouble.  Indeed, he was found to be dentally qualified for retirement.  

Headaches were first reported on the Veteran's original claim for service connection, received in December 2003.  He stated that they began in conjunction with his May 2003 dental treatment.  During a 2004 VA Dental Examination, the Veteran reported that he had experienced headaches since a tooth exaction in service in 2003.  

In September 2009, the Veteran underwent VA neurologic examinations to determine the nature and etiology of his headaches.  The examiner found that the Veteran suffered from tension type headaches.  The examiner noted that they were intermittent in nature and opined that they were less likely than not related to any service related incident.  

During his June 2010 hearing, the Veteran stated that his dentist, K. K., D.D.S., had told him that his headaches were due to temporomandibular joint syndrome.  Dr. K. treated the Veteran for various dental abnormalities from February 2005 through December 2011.  In 2007, she reported the presence of crunching sounds and prescribed the Veteran a bite plate.  However, records of that treatment do not even mention headaches, let alone a nexus between the claimed headaches and the Veteran's tooth extraction in 2003.  Therefore, Dr. K.'s records are of no probative value in substantiating the Veteran's claim of entitlement to service connection for headaches, claimed as a result of a tooth extraction in service.  Nevertheless, the VA examined the Veteran to determine the nature and etiology of any headache disorder found to be present.  

In March 2011, following a VA dental examination, the examiner stated that it was less likely than not that the Veteran's headaches were due to a dental disorder in service.  In November 2012, following a VA neurologic examination, the examiner opined that it was less likely than not that they were due to the dental extraction in May 2003.  The examiner noted the absence of any complaints of headaches or eyelid spasms recorded during the 3 months after surgery or upon the report of the Veterans discharge medical examination.  Also, the VA examiner noted that the as a tooth extraction was in the left lower jaw and that his complaints of headache pain in the frontal region would not be referable to the cranial nerve in the region of the tooth extraction or its roots.  

With respect to the Veteran's claim that he has experienced twitching of his eye in and since service, the Board notes that during his August 1977 service entry examination, it was reported that the Veteran wore glasses.  However, his eyes, pupils, ocular motility, and ophthalmic processes were otherwise normal.  Throughout his lengthy military service, he had numerous eye examinations, primarily to assess his refractive error.  In July 1989 and June 1997, he was treated for complaints of a foreign body in his left eye.  However, despite his many eye examinations, there were no complaints or clinical findings of twitching in either eye.  Moreover, on the Report of Medical History he completed in conjunction with his May 2001 and August 2003 service retirement examinations, he responded "No", when asked if he then had, or had ever had, an eye disorder or trouble.  In addition, there were no findings of any eyelid twitching or impairment of his neurologic processes.  

Since service, the Veteran has complained of a twitching eye on many occasions, such as during a VA neurologic examinations in September 2009, and during a VA eye examination in November 2012.  However, the Veteran's post-service treatment records and examination reports do not show that such twitching was ever objectively manifested.  In September 2009, the examiner noted that the Veteran had a sensation of twitching in the left eye but that he (the examiner) was unable to observe or relate to any form of current neurological disease. During a November 2012 VA eye examination, the examiner stated that lid myotonia was most often a benign, isolated, self-limited disorder.  Common causes reportedly included stress, fatigue, extreme physical exertion, a lack of sleep, or caffeine, alcohol, or nicotine.  In a December 2014 addendum, she reported that despite the eye examination and multiple reviews of the Veteran's claim file, she could find no evidence in the Veteran's service treatment records or any ocular condition which would cause lid myokymia.

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a neurologic disorder, manifested by headaches or eye twitching.  A chronic, identifiable neurologic disorder, manifested by headaches and/or eye twitching, was not shown in service and is not shown presently.  As such, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a neurologic disorder manifested by headaches and/or eye twitching is not warranted, and the appeal is denied.   

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim for service connection for a neurologic disorder, manifested by headaches and eye twitching.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

The Left Tibia

The Veteran also seeks entitlement to an increased rating for his service-connected residuals of a fractured left tibia.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The Veteran's residuals of a fractured left tibia are rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5262.  During his June 2010 hearing, the Veteran requested that such disability be rated on the basis of muscle impairment.  However, Diagnostic Code 5262 most closely reflects the manifestations of his residuals of a fractured left tibia.  Under that diagnostic code, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service treatment records, such as the reports of medical board examinations in March and November 1980 and April 1981 show that the Veteran sustained a compound, comminuted fracture of the distal 3/5 of the left tibia.  Although the November 1980 examination revealed no clinical evidence of loose motion, X-rays showed that, initially, union of the left tibia was delayed.  Later X-rays, however, such as those taken in October 1981 and May 1989, showed that the fracture was well-healed.  More recent evidence, such as VA examination reports in September 2006, September 2009, and August 2014 and VA X-rays in January 2010, show that the residuals of the fracture consist primarily of complaints pain, mild anterior displacement of the talus with respect to the left tibia, 1/2 inch atrophy of the left calf, 3/4 inch shortening of the left lower extremity, ankle strength of 4/5, and reduced motion of the left ankle with dorsiflexion to 0 degrees and plantar flexion as little as 20 degrees.  The expected ranges of motion consist of are dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  38 C.F.R. § 4.71a, Plate II (2014).  Although there is 0 to 5 mm of instability in the left knee, the Veteran is able to fully extend and flex his knee from 0 to 140 degrees, and his knee strength is 5/5.  Id.  The Veteran does experience increased pain and fatigue with repetitive motion.  However, there is no evidence of increased limitation of motion, weakness, or incoordination on repetitive testing.  The Veteran walks with an antalgic gait, favoring his left side.  Although he wears a brace on his left ankle and uses a cane for ambulation, the preponderance of the evidence is against a finding that functional impairment of his left lower extremity is such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In light of the foregoing, and given the finding that the left tibia fracture is healed without loose motion, the residuals of that fracture do not meet or more nearly approximate the schedular criteria for an initial rating in excess of 30 percent.  Accordingly, an increased rating is not warranted, and the appeal is denied.  

In arriving at this decision, the Board notes that the Veteran appears to agree with his current rating.  In April 2010, during the course of the appeal, the Veteran stated that an increased rating, which accounted for malunion of left tibia with marked ankle disability, would be fair and equitable.  Malunion of the left tibia with marked ankle disability constitute the criteria for the Veteran's currently assigned 30 percent rating for his service-connected residuals of a fractured left tibia.  

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected residuals of a fractured left tibia.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected residuals of a fractured left tibia consist primarily of pain, limitation left ankle motion, 1/2 inch shortening of the left lower extremity, 1/2 inch atrophy of the left lower extremity.  They are productive of  marked impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5262.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's residuals of a fractured left tibia, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Although the evidence shows that the residuals of the left tibia fracture impair his ability to walk or stand for prolonged periods of time, he remains employed full-time by the Social Security Administration as a claims specialist.  During his June 2010 hearing, he reported that he missed approximately 1 day of work a month due to various disorders.  He does not contend, and the evidence of record does not suggest, that his service-connected residuals of the tibial fracture, alone, have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected residuals of a fractured left tibia do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to service connection is denied for a neurologic disorder, manifested by headaches and/or an eye twitch.  

Entitlement to a rating in excess of 30 percent is denied for the residuals of a fractured left tibia. 



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


